UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7476


MICHAEL KANDIS,

                      Petitioner - Appellant,

             v.

DAVID BALLARD, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cv-00135-GMG-RWT)


Submitted: March 29, 2018                                         Decided: April 5, 2018


Before TRAXLER, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Kandis, Appellant Pro Se. Robert L. Hogan, Shannon Frederick Kiser, OFFICE
OF THE ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Kandis seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that, even if we deem

Kandis’ objections to the magistrate judge’s report specific enough to warrant de novo

review, Kandis has not made the requisite showing under § 2253(c)(2). Accordingly, we

deny a certificate of appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                               DISMISSED


                                             2